Citation Nr: 0307589	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  00-21 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a heart disorder.  

2.  Entitlement to service connection for a right hip 
disorder.

3.  Entitlement to an effective date earlier than October 28, 
1998 for a grant of service connection for asthma.  

4.  Entitlement to en evaluation in excess of 20 percent for 
a lumbosacral strain.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from January 1977 to December 
1980 and from June 1984 to March 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 that, among other things, 
denied service connection for a hip disability, asthma, and 
mitral valve prolapse, and also denied an evaluation in 
excess of 10 percent for a lumbosacral strain.  In a November 
1999 rating decision the RO granted service connection for 
asthma, effective October 28, 1998.  The RO also increased 
the evaluation for the veteran's lumbosacral strain to 20 
percent, effective June 15, 1999.  

In September 2002, the schedular criteria for evaluating the 
veteran's low back disorder was changed and the Board 
informed the veteran of this change in the rating criteria in 
a letter dated in January 2003.  In this letter the veteran 
was also informed that he could submit additional evidence or 
argument regarding this issue.  The veteran did not respond 
to this communication.  


REMAND

The veteran has asserted that he developed his currently 
diagnosed mitral valve prolapse during service.  The veteran 
was afforded a VA cardiology examination in January 2001 and 
mitral valve prolapse with mild mitral regurgitation was 
diagnosed after this evaluation.  However, the examiner 
failed to make any comment regarding the etiology of this 
disorder.  In cases involving service connection for a 
disability, a medical opinion regarding the possible nexus 
between the disability and service is necessary. Charles v. 
Principi, 16 Vet. App. 370 (2002).  

The Board also notes that during the pendency of the appeal, 
the Veterans Claims Assistance Act of 2000 (hereinafter 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This liberalizing law is applicable to each of the 
veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 
66 Fed. Reg. 45620 (to be codified at 38 U.S.C.A. 
§ 3.159(c)).  

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claims.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).
 
To date the veteran has not been provided with any notice of 
the VCAA, or of what evidence he is responsible for obtaining 
and of what evidence VA will undertake to obtain.

Accordingly this case is remanded for the following:

1.  The RO should send the veteran a VCAA 
notice letter that informs him of the 
evidence needed to substantiate his 
claims, of what evidence he is 
responsible for obtaining, and of what 
evidence VA will undertake to obtain. 

2.  The RO should send the claims folder 
to S. Doshi, M.D., the physician who 
conducted the veteran's January 2001 VA 
cardiology examination.  Doctor Doshi 
should review the claims folder, 
especially his report of the January 2001 
examination, and express his medical 
opinion as to whether the veteran's 
mitral prolapse had its onset during 
service, or, if preexisting service, 
increased in overall severity beyond 
natural progression therein.  If Doctor 
Doshi is unavailable, the claims folder 
may be referred to another physician for 
review and the above medical opinion.  

3.  The veteran should be afforded an 
examination to evaluate his low back 
disability.  The examiner should report 
the range of lumbar spine motions in 
degrees.  The examiner should also note 
the normal ranges of motion in degrees.

The examiner should determine whether the 
low back disability is manifested by 
weakened movement, excess fatigability, 
or incoordination.  Such inquiry should 
not be limited to muscles or nerves. 
These determinations should, if feasible, 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

The examiner should also report whether 
the low back disability is manifested by 
listing of the whole spine to the 
opposite side, positive Goldthwaite's 
sign, or narrowing or irregularity of 
joint spaces, and whether there is 
abnormal mobility on forced motion.  
These are among the criteria for a 40 
percent evaluation.

The examiner should also note whether 
there is intervertebral disc disease.  If 
so, the examiner should comment on 
whether the intervertebral disc disease 
has required any periods of bedrest.  The 
examiner should also comment on any 
neurologic disability resulting from 
intervertebral disc disease.  The 
examiner should also comment on the 
extent of relief from symptoms of 
intervertebral disc disease.

Provide the examiner with the claims 
folder for review.  The requested 
information is needed to determine 
whether the veteran's back disability 
meets the rating criteria for a higher 
evaluation.

4.  Then the RO should again adjudicate 
the issue of entitlement to service 
connection for mitral valve prolapse.  If 
this benefits remains denied, the veteran 
and his representative should be 
furnished with a supplemental statement 
of the case in regard to this issue and 
given a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for further 
appellate consideration.  

No action is required of the veteran unless he is so 
informed.  The Purpose of this Remand is to obtain additional 
clarifying clinical evidence and to afford the veteran due 
process of law.  The issues of entitlement to service 
connection for a hip disability, an increased rating for a 
lumbosacral strain and an earlier effective date for a grant 
of service connection for asthma will be held in abeyance 
pending completion of the above development.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examinations 
requested in this remand are needed to evaluate his claims, 
and that his failure without good cause to report for 
examinations could result in the denial of his claims.  38 
C.F.R. § 3.655 (2002).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



